NOT FOR PUBLICATION                             FILED
                    UNITED STATES COURT OF APPEALS                         DEC 16 2021
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No.    21-10177

                Plaintiff-Appellee,              D.C. No. 1:13-cr-01036-SOM-1

 v.                                              MEMORANDUM*

MALIA ARCIERO,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Hawaii
                   Susan O. Mollway, District Judge, Presiding

                          Submitted December 14, 2021**

Before:      WALLACE, CLIFTON, and HURWITZ, Circuit Judges.

      Malia Arciero appeals pro se from the district court’s orders denying her

motions for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i) and for

reconsideration. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      First, the district court did not err by finding that Arciero’s motion to



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reconsider was untimely as to the court’s previous orders denying Arciero’s post-

judgment motions for an order directing the government to produce purported

Brady material and for recusal. The reconsideration motion, filed on June 14,

2021, was filed more than two months after the entry of these orders, and the

district court did not abuse its discretion by denying the motion as untimely under

the applicable federal and local rules. See United States v. Warren, 601 F.2d 471,

474 (9th Cir. 1979) (“Only in rare cases will we question the exercise of discretion

in connection with the application of local rules.”). Accordingly, we decline to

consider Arciero’s other allegations of error by the district court with regard to the

Brady and recusal orders.

      Second, the district court did not abuse its discretion by denying Arciero’s

motions for compassionate release and for reconsideration of the district court’s

denial of compassionate release. See United States v. Aruda, 993 F.3d 797, 799

(9th Cir. 2021). The record reflects that the district court considered Arciero’s

chronic medical conditions, lack of violent history, and efforts at post-sentencing

rehabilitation, but concluded that she had not established extraordinary and

compelling circumstances warranting relief, given her relatively young age, the

low infection rate at her facility, and her inconsistent explanations for why she

declined to be vaccinated. The court also found that a reduced sentence was not

warranted under the 18 U.S.C. § 3553(a) sentencing factors, including the



                                          2                                     21-10177
seriousness of the underlying conviction, Arciero’s history of untruthfulness to the

court regarding her allegations of abuse by a government agent, and the fact that

she had only served about half of her sentence. Finally, the court concluded that

Arciero’s request for reconsideration was not accompanied by any new evidence.

The district court’s conclusions are supported by the record, and it did not abuse its

discretion in denying Arciero’s motions. See United States v. Robertson, 895 F.3d

1206, 1213 (9th Cir. 2018) (district court abuses its discretion only if its decision is

illogical, implausible, or without support in the record).

      AFFIRMED.




                                           3                                     21-10177